Exhibit 10.1

THIRD AMENDMENT TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of September 18, 2006 (this “Amendment”), is entered into by and among
GGRC Corp. (as “Seller”), Georgia Gulf Corporation (“Georgia Gulf”), Georgia
Gulf Chemicals and Vinyls, LLC (individually and together with Georgia Gulf, the
“Servicers,” and the Servicers, together with Seller, the “Seller Parties”),
Variable Funding Capital Company LLC (as successor in interest to Variable
Funding Capital Corporation (successor in interest to Blue Ridge Asset Funding
Corporation)), (“VFCC”), Victory Receivables Corporation (“Victory” and as a
purchaser, a “Purchaser,” and together with VFCC, the “Purchasers”), Wachovia
Bank, National Association (individually and as a purchaser agent for the VFCC
Purchaser Group, the “VFCC Purchaser Agent,” and as administrative agent, the
“Administrative Agent”) and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch (f/k/a The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) (individually
and as purchaser agent, the “Victory Purchaser Agent,” and together with the
VFCC Purchaser Agent and the Administrative Agent, the “Agents”).  Capitalized
terms used and not otherwise defined herein are used as defined in the Agreement
(as defined below).

WHEREAS, the Seller Parties, the Purchasers and the Agents have entered into
that certain Amended and Restated Receivables Purchase Agreement, dated as of
November 12, 2004 (as the same may be amended, restated or otherwise modified
from time to time, the “Agreement”);

WHEREAS, the Sellers Parties, the Purchasers and the Agents desire to amend the
Agreement in certain respects as hereinafter set forth;

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties agree as follows:


SECTION 1.           AMENDMENTS.  THE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)           SECTION 6.1 OF THE AGREEMENT IS HEREBY AMENDED AND MODIFIED BY
ADDING THE FOLLOWING CLAUSE (Y) TO THE END OF THE SAME:

“(y) Accuracy of Information:  All information heretofore or contemporaneously
furnished orally or in writing (and prepared by or on behalf of) by such Seller
Party, to VFCC, the Purchasers or the Administrative Agent for purposes of or in
connection with any Transaction Document or any transaction contemplated hereby
or thereby is, and all such information hereafter furnished (and prepared by or
on behalf of) by such Seller Party, to VFCC, the Purchasers, or the
Administrative Agent pursuant to or in connection with any Transaction


--------------------------------------------------------------------------------




Document will be, true and accurate in every material respect as of the date it
was furnished and does not and will not contain any misstatement of a material
fact or omitted or omit to state any material fact necessary to make such
information, in light of the circumstances in which it is made, not misleading.”


(B)           SECTION 8.3(B) OF THE AGREEMENT IS HEREBY AMENDED AND MODIFIED BY
DELETING THE PHRASE “FOLLOWING THE OCCURRENCE OF A NOTICE EVENT” FROM THE FIRST
SENTENCE OF SUCH SECTION.


(C)           SECTION 10.1(D) OF THE AGREEMENT IS HEREBY AMENDED, MODIFIED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

“(d)         (i) Any Seller Party shall (A) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness when the
aggregate unpaid principal amount is in excess of in the case of the Seller,
$12,300, or in the case of any other Seller Party, $20,000,000, when and as the
same shall become due and payable (after expiration of any applicable grace or
cure period) or (B) fail to observe or perform any other term, covenant,
condition or agreement (after expiration of any applicable grace period or cure)
contained in any agreement or instrument evidencing or governing any such
Indebtedness if the effect of any failure referred to in this clause (B) is to
cause, or permit the holder or holders of such Indebtedness or a trustee on its
or their behalf (with or without the giving of notice) to cause, such
Indebtedness to become due prior to its stated maturity; (ii) any default under
any other agreement or instrument relating to the purchase of receivables in an
aggregate amount in excess of in the case of the Seller,  $12,300, or in the
case of any other Seller Party $20,000,000, or any other event, shall occur and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default (A) is to permit the
termination of the commitment of any party to such agreement or instrument to
purchase receivables or the right of such Seller Party to reinvest in
receivables the principal amount paid by any party to such agreement or
instrument for its interest in receivables or (B) is to terminate such
commitment or right; or (iii) a default, amortization event, liquidation event
or other similar event shall occur under any asset securitization agreement or
arrangement entered into by any Seller Party for the sale of receivables or an
interest therein in excess of $20,000,000; or”


(D)           SECTION 10.1 OF THE AGREEMENT IS HEREBY AMENDED AND MODIFIED BY
ADDING THE FOLLOWING CLAUSE (V) TO THE END OF THE SAME:

“(v)         The occurrence of a Credit Event.”


(E)           SECTION 14.7(B)(IV) OF THE AGREEMENT IS HEREBY AMENDED, MODIFIED
AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

“(iv)        to any other party to this Agreement, potential credit enhancer or
any party listed in clauses (ii) or (iii) herein (and to any officers,
directors, employees, advisors, outside accountants and attorneys of any of such
party,

2


--------------------------------------------------------------------------------




provided that they are informed of the confidential nature of such information),
for the purposes contemplated hereby,”


(F)            THE DEFINITION OF “DEFAULT HORIZON RATIO” IN APPENDIX A TO THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

“Default Horizon Ratio:  As of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the sum of (A) the aggregate sales generated
by the Originators during the last four settlement periods ending on such
Cut-Off Date and (B) 1/2 of the aggregate dollar amount of Receivables generated
by the Originators during the fifth preceding Settlement Period (or such other
number of days as the Administrative Agent and each Purchaser Agent shall
reasonably determine to be appropriate in respect of the performance of the
Receivables in the Receivables Pool at such time following any audit conducted
pursuant to Section 7.1(c) and/or any consultation with Georgia Gulf as to the
calculation of such amount in connection with the Receivables Pool following
completion of such an audit) by (ii) the Net Pool Balance as of such Cut-off
Date.”


(G)           THE DEFINITION OF “DILUTION HORIZON RATIO” IN APPENDIX A TO THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

“Dilution Horizon Ratio:  As of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the most recent Settlement Period (or such other number of
days as the Administrative Agent and each Purchaser Agent shall reasonably
determine to be appropriate in respect of the performance of the Receivables in
the Receivables Pool at such time following any audit conducted pursuant to
Section 7.1(c) and/or any consultation with Georgia Gulf as to the calculation
of such amount in connection with the Receivables Pool following completion of
such an audit), by (ii) the Net Pool Balance as of such Cut-Off Date.”


(H)           THE DEFINITION OF “NOTICE EVENT” IN APPENDIX A IS HEREBY DELETED.


(I)            CLAUSE (IV) OF THE DEFINITION OF “TERMINATION DATE” IN APPENDIX A
TO THE AGREEMENT IS HEREBY AMENDED, MODIFIED AND RESTATED IN ITS ENTIRETY AS
FOLLOWS:

“(iv) September 18, 2009;”.


SECTION 2.           EFFECTIVENESS AND EFFECT.

This Amendment shall become effective as of the date (the “Effective Date”) on
which (i) this Amendment shall have been executed and delivered by a duly
authorized officer of each party hereto; (ii) the Third Amended and Restated Fee
Letter has been executed and delivered and the renewal fees set forth therein
that are due on the date hereof have been paid in full and (iii) the Third
Amendment to Receivables Sale Agreement has been executed and delivered by each
of the parties thereto

3


--------------------------------------------------------------------------------





SECTION 3.           REFERENCE TO AND EFFECT ON THE AGREEMENT AND THE RELATED
DOCUMENTS.

Upon the effectiveness of this Amendment, (i) each of the Seller Parties hereby
reaffirms all representations and warranties made by it in the Agreement (as
amended hereby) and agrees that all such covenants, representations and
warranties shall be deemed to have been restated as of the Effective Date of
this Amendment and (ii) each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be, and
any references to the Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Agreement shall mean and be, a
reference to the Agreement as amended hereby.


SECTION 4.           GOVERNING LAW.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF) OTHER THAN SECTION 5-1401 OF THE NEW YOUR GENERAL
OBLIGATIONS LAW.


SECTION 5.           SEVERABILITY.

Each provision of this Amendment shall be severable from every other provision
of this Amendment for the purpose of determining the legal enforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.


SECTION 6.           COUNTERPARTS.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

[Remainder of page left intentionally blank]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

GGRC CORP.

 

 

 

By:

 

/s/ JAMES T. MATTHEWS

 

 

Name:

 

James T. Matthews

 

 

Title:

 

CEO

 

 

 

 

 

 

 

 

GEORGIA GULF CORPORATION

 

 

 

By:

 

/s/ JAMES T. MATTHEWS

 

 

Name:

 

James T. Matthews

 

 

Title:

 

CFO

 

 

 

 

 

 

 

 

GEORGIA GULF CHEMICALS AND VINYLS, LLC

 

 

 

By:

 

/s/ JAMES T. MATTHEWS

 

 

Name:

 

James T. Matthews

 

 

Title:

 

CFO

 

 

[additional signatures to follow]

[Signature Page to Third Amendment to Amended and Restated Receivables Purchase
Agreement]


--------------------------------------------------------------------------------




 

VARIABLE FUNDING CAPITAL COMPANY LLC

 

 

 

By:

Wachovia Capital Markets, LLC,

 

 

as Attorney-In-Fact

 

 

 

By:

 

/s/ DOUGLAS R. WILSON

 

 

Name:

 

DOUGLAS R. WILSON, SR.

 

 

Title:

 

VICE PRESIDENT

 

 

 

 

 

 

 



WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:

 

/s/ WILLIAM P. RUTKOWSKI

 

 

Name:

 

William P. Rutkowski

 

 

Title:

 

Vice President

 

 

 

 


--------------------------------------------------------------------------------




 

VICTORY RECEIVABLES CORPORATION

 

 

 

By:

 

/s/ GERALDINE ST-LOUIS

 

 

Name:

 

Geraldine St-Louis

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH

 

 

 

By:

 

/s/ ADITYA REDDY

 

 

Name:

 

Aditya Reddy

 

 

Title:

 

VP

 

 

[end of signatures]


--------------------------------------------------------------------------------